


113 HRES 282 IH: Expressing the sense of the House of Representatives on Nelson Mandela International Day.
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 282
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Lewis (for
			 himself, Ms. Bass,
			 Mrs. Beatty,
			 Mr. Bishop of Georgia,
			 Ms. Bordallo,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mr. Carson of Indiana,
			 Mr. Cartwright,
			 Mrs. Christensen,
			 Mr. Cicilline,
			 Ms. Clarke,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Costa,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mr. DeFazio,
			 Ms. DeGette,
			 Ms. DeLauro,
			 Mr. Ellison,
			 Mr. Enyart,
			 Ms. Hahn, Mr. Hastings of Florida,
			 Mr. Horsford,
			 Ms. Jackson Lee,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Johnson of Georgia,
			 Ms. Kelly of Illinois,
			 Mr. Kildee,
			 Ms. Lee of California,
			 Mrs. Carolyn B. Maloney of New York,
			 Ms. McCollum,
			 Mr. McGovern,
			 Mr. Meeks,
			 Ms. Meng, Ms. Moore, Mr.
			 Nadler, Ms. Norton,
			 Mr. Payne,
			 Mr. Price of North Carolina,
			 Mr. Rangel,
			 Mr. Richmond,
			 Mr. Rush, Ms. Linda T. Sánchez of California,
			 Mr. Schiff,
			 Mr. Schock,
			 Ms. Speier,
			 Mr. Thompson of Mississippi,
			 Mr. Tonko,
			 Mr. Watt, and
			 Ms. Wilson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives on Nelson Mandela International Day.
	
	
		Whereas Nelson Rolihlahla Mandela was born to the Thembo
			 Dynasty in Mvezo in the Umtata District of Transkei, South Africa, on July 18,
			 1918;
		Whereas, as a young man, Nelson Mandela became an activist
			 through acts of boycotts, strikes, civil disobedience, and other forms of
			 noncooperation during the fight against apartheid, a system of racial
			 segregation in South Africa;
		Whereas, as a leader of the African National Congress
			 (ANC) and the African National Congress Youth League (ANCYL), Nelson Mandela
			 and 9 of his fellow ANC leaders were arrested, charged, and tried for plotting
			 the violent overthrow of the Government of South Africa;
		Whereas, on June 12, 1964, 8 of the accused, including
			 Nelson Mandela, were sentenced to life imprisonment;
		Whereas, from 1964 to 1982, Nelson Mandela was
			 incarcerated at Robben Island Prison, off the coast of Cape Town, South Africa,
			 before being moved to the maximum-security Pollsmoor Prison in the Cape Town
			 suburb of Tokai;
		Whereas, during the years of his imprisonment, Nelson
			 Mandela became widely accepted as the most significant Black leader in South
			 Africa and a symbol of resistance against apartheid, discrimination, and
			 injustice;
		Whereas a global movement to release Nelson Mandela and
			 end the South African system of apartheid included international economic
			 sanctions like Public Law No. 99–440, the Anti-Apartheid Act of 1986, and the
			 condemnation of apartheid by countless leaders, artists, intellectuals, and
			 activists;
		Whereas at 4:14 p.m. on February 11, 1990, Mandela was
			 released from the Victor Verster prison in Paarl after being a political
			 prisoner for 27 years, 6 months, and 1 week;
		Whereas the release of Nelson Mandela was a defining
			 moment in the global effort to end apartheid;
		Whereas, in 1993, Nelson Mandela and South African
			 President F.W. de Klerk accepted the Nobel Peace Prize and pledged to continue
			 working towards a democratic, nonracial South Africa;
		Whereas a series of negotiations between the Government of
			 South Africa and the ANC resulted in the abolishment of apartheid and an
			 election in which almost 20,000,000 South Africans of all ethnicities cast
			 their vote under a national policy of universal suffrage;
		Whereas Nelson Mandela was inaugurated as President of the
			 Republic of South Africa on May 10, 1994, and pledged to lead a united,
			 democratic, non-racial and non-sexist government for all people of
			 South Africa;
		Whereas, during President Mandela’s tenure, there were
			 distinct advancements in racial relations as South Africa transitioned from
			 apartheid and minority rule to a country that aspired to achieve
			 reconciliation, equality, and peace;
		Whereas, through President Mandela’s leadership, the
			 spirit of ubuntu, the African philosophy of the interconnectedness, caring,
			 sharing, and harmony of humanity, has spread throughout the world;
		Whereas, in 1999, President Mandela retired to private
			 life in his town of birth, Qunu, Transkei;
		Whereas the United Nations delegates from the countries of
			 Spain and Turkey jointly introduced a resolution to designate July 18 as Nelson
			 Mandela International Day;
		Whereas the United States was a proud sponsor of the
			 resolution;
		Whereas when speaking in support of the United Nations
			 resolution, Ms. Laura Ross, United States delegate to the United Nations stated
			 that Mandela used his moral power for a moral purpose. He turned enemies
			 into partners, fear into trust, hatred into forgiveness, and discrimination
			 into democracy.; and
		Whereas the United Nations General Assembly unanimously
			 adopted A/Res/64/13 to designate July 18 as Nelson Mandela International Day,
			 beginning in 2010: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)applauds the United Nations General
			 Assembly for uniting to honor President Mandela's selfless contribution to
			 international peace and freedom;
			(2)recognizes the
			 global impact of President Mandela's legacy and commitment to nonviolence,
			 respect, and dialogue;
			(3)expresses support
			 for the international community's recognition of United Nations Nelson Mandela
			 International Day; and
			(4)urges all citizens
			 of the United States to reflect on the importance of peace, tolerance,
			 democracy, human rights, and reconciliation in honor of Nelson Mandela
			 International Day.
			
